Citation Nr: 9901031	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  94-01 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for blurred vision.

2.  Entitlement to service connection for gout.

3.  Entitlement to an increased disability rating for chronic 
obstructive pulmonary disease, currently rated as 60 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1966 to August 
1968.

This matter came before the Board of Veterans Appeals 
(Board) on appeal from a decision of December 1992 by the 
Department of Veterans Affairs (VA) Des Moines, Iowa, 
Regional Office (RO).  

The Board remanded the case for additional development in 
November 1995.  A hearing was held at the RO before the 
undersigned Member of the Board in October 1998.  The case is 
now ready for appellate review. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO made a mistake by denying 
his claim for service connection for blurred vision.  He 
asserts that it developed secondary to his service-connected 
shrapnel wound of the neck.  

The veteran also contends that he is entitled to service 
connection for gout.  He asserts that he first experienced 
severe pain from gout in 1989, and that he must use 
medication to control the disorder.  

Finally, the veteran contends that a disability rating higher 
than 60 percent should be granted for his chronic obstructive 
pulmonary disease.  He asserts that the disorder restricts 
his physical activities, and that he is almost to the point 
where he will require oxygen therapy.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the claim for service 
connection for blurred vision and the claim for service 
connection for gout are not well-grounded.  It is also the 
decision of the Board that the preponderance of the evidence 
is against the claim for an increased rating for chronic 
obstructive pulmonary disease.


FINDINGS OF FACT

1.  The veteran has not presented any competent evidence 
linking his current blurred vision with service or with a 
service-connected disability.

2.  The veteran has not presented any competent evidence 
linking his current gout with service or with a service-
connected disability.

3.  The chronic obstructive pulmonary disease is no more than 
severe in degree, and has not resulted in pulmonary function 
test results of FEV-1 of less than 40 percent of predicted; 
FEV-1/FVC of less than 40 percent of predicted; DLCO (SB) of 
less than 40 percent of predicted; or a maximum exercise 
capacity of less than 15ml/kg/min oxygen consumption.  The 
disorder also has not resulted in cor pulmonale (right heart 
failure); right ventricular hypertrophy; pulmonary 
hypertension; (shown by echo or cardiac catheterization); 
episodes of acute respiratory failure; or outpatient oxygen 
therapy.





CONCLUSIONS OF LAW

1.  The claim for service connection for blurred vision is 
not well-grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for gout is not well-
grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The criteria for a disability rating higher than 60 
percent for chronic obstructive pulmonary disease are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.96, Diagnostic Code 6603 (1996); 38 C.F.R. § 4.97, 
Diagnostic Code 6604 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well-grounded.  The veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded.  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107].  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

I.  Entitlement To Service Connection For Blurred Vision.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as an organic neurological disease is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  Congenital or 
developmental defects and refractive error of the eye are not 
diseases or injuries within the meaning of applicable 
legislation pertaining to disability compensation.  See 
38 C.F.R. § 3.303(c) (1998).  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1998).  This regulation 
has been interpreted by the United States Court of Veterans 
Appeals (Court) to allow service connection for a disorder 
which is caused by a service-connected disorder, or for the 
degree of additional disability resulting from aggravation of 
a nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).  The 
Board notes that the veteran has previously established 
service connection for chronic obstructive pulmonary disease, 
rated as 60 percent disabling; and a shell fragment wound, 
muscle group XXIII, with retained foreign body and associated 
tension headaches, rated as 10 percent disabling.

In order for a claim for service connection to be well-
grounded, there must be competent evidence of current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Competent medical evidence is also required to 
satisfy the medical etiology or medical diagnosis issues in 
secondary service connection claims.  Libertine v. Brown, 9 
Vet. App. 521, 522 (1996).  

The veterans service medical records do not contain any 
evidence of an eye disorder for which compensation may be 
paid.  The report of medical history given by the veteran in 
August 1968 for the purpose of his separation from service 
shows that, although he checked a box indicating that he had 
eye trouble, the only specific notation pertaining to his 
eyes which was made on the report was that the veteran wore 
glasses.  The report of a medical examination conducted at 
that time shows that clinical evaluation of the veterans 
eyes, including visual acuity and refraction was normal.  
Ophthalmoscopic examination, the pupils, and ocular motility 
were also normal. The veterans distance vision was 20/200, 
but was correctable to 20/20.  The only diagnosis was myopia 
which was characterized as being not disabling.  Myopia is a 
refractive error for which disability compensation may not be 
paid.  38 C.F.R. § 3.303(c) (1997).  

There is also no evidence of an organic neurological disorder 
affecting vision within one year after separation from 
service.  The report of a disability evaluation examination 
conducted by the VA in October 1968 shows that examination 
revealed that the pupils were equal and regular, and reacted 
normally to light and accommodation.  Extraocular movements 
were all normal, and the visual fields were grossly normal, 
bilaterally.  

The earliest post service medical evidence of complaints of 
blurry vision are from many years after service and do not 
include any medical opinion linking the complaints to service 
or to a service-connected disorder.  In fact, all opinions 
which have been obtained weigh against the veterans claim.  
The report of an eye examination conducted by the VA in May 
1998 shows that the veteran gave a history of having 
intermittent blurred vision starting ten years earlier.  The 
examiner concluded that the veteran had episodes 
intermittently of what appeared to be diplopia with 
headaches, but that there were no eye findings to explain 
this.  The eye examiner referred the veteran for a 
neurological evaluation.  The report of a neurology 
examination conducted by the VA in May 1998 shows that the 
examiner concluded that the veterans ocular problems were 
probably not related to the shrapnel in his neck.  The 
examiner noted that nerve damage due to the wound would be 
more likely to affect the cervical nerves rather than the 
cranial optic nerve which had a different distribution.  The 
impression was migraine headaches with ophthalmoplegia.  
Similarly, a VA medical opinion dated in July 1998 shows that 
a physician concluded that the veterans history was 
consistent with a complicated migraine with ophthalmoplegia, 
but that the physician was unable to make any clear 
connection between his migraine headaches and a prior neck 
injury.  

The Board has also considered testimony given by the veteran 
during hearings held in March 1993 and October 1998.  The 
veteran offered his own opinion that his current blurry 
vision was related to his service-connected shrapnel wound.  
Lay persons such as the veteran, however, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
See also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (a 
veteran does not meet his burden of presenting evidence of a 
well-grounded claim where the determinative issue involves 
medical causation and the veteran presents only lay testimony 
by persons not competent to offer medical opinions).

The veteran also testified that an opthamalogist had told him 
that the blurry vision was related to the service-connected 
shrapnel wound.  Significantly, however, the veterans 
statement regarding what his physicians said is not 
sufficient to render the claim well grounded.  Hearsay 
medical evidence, as transmitted by a lay person, is not 
sufficient to render a claim well grounded because the 
connection between what a physician said and the lay persons 
account of what the physician purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  Evidence from the doctor to this effect, however, 
would be probative for purposes of reopening the claim.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  See also 
Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).

In summary, the veteran  has not presented any competent 
evidence linking his current blurred vision with service or 
with a service-connected disability.  Accordingly, the Board 
concludes that the claim for service connection for blurred 
vision is not well-grounded.  

II.  Entitlement To Service Connection For Gout.

The veterans service medical records do not include any 
references to gout.  The report of a medical history given by 
the veteran in August 1968 for the purpose of his separation 
from service shows that he denied having foot trouble, cramps 
in his legs, lameness, arthritis, or rheumatism.  The report 
of a medical examination conducted at that time shows that 
clinical evaluation of the veterans lower extremities was 
normal.  

The first medical records containing any references to gout 
are from many years after the veterans separation from 
service.  For example, a private medical record dated in 
September 1989 show that the veteran reported having sore 
feet.  It was noted that there was no known injury.  On 
examination there was swelling and warmth of the right great 
toe.  The assessment was gout.  Neither that record nor any 
subsequent record contains any medical opinion as to the 
cause or date of onset of the gout.

In summary, the veteran has not presented any competent 
evidence linking his current gout with service or with a 
service-connected disability.  Thus, the service connection 
claim for gout is not well-grounded.

III.  Entitlement To An Increased Disability Rating For 
Chronic Obstructive Pulmonary Disease, Currently Rated As 60 
Percent Disabling.

The Court has held that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, in view 
of the veterans contentions, his claim for an increased 
rating is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veterans service medical records, and 
post-service medical treatment records.  The veteran has been 
afforded disability evaluation examinations and hearings as 
requested.  The Board is unaware of any additional relevant 
evidence.  Therefore, no further assistance to the veteran 
with the development of evidence is required.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  By regulatory amendment effective 
October 7, 1996, substantive changes were made to the 
criteria for evaluating diseases of the respiratory system, 
as set forth in 38 U.S.C.A. § 4.97.  See 61 Fed. Reg. 46720-
46731 (1996).  When a law or regulation changes during the 
pendency of a veterans appeal, the version most favorable to 
the veteran applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Accordingly, the Board has considered the veterans 
claim under both the old and new rating criteria as has the 
RO.  

Under the rating criteria in effect prior to October 7, 1996, 
chronic obstructive pulmonary disease could be rated by 
analogy to emphysema under Diagnostic Code 6603.  That 
diagnostic code provided that a noncompensable rating was 
warranted if the disorder was mild in degree, with evidence 
of ventilatory impairment on pulmonary function tests and/or 
definite dyspnea on prolonged exertion.  A 30 percent rating 
was warranted where the disorder was moderate in degree, with 
moderate dyspnea occurring after climbing one flight of 
stairs or walking more than one block on a level surface; 
pulmonary function tests consistent with moderate emphysema.  
A 60 percent rating was warranted where the disorder was 
severe, with exertional dyspnea sufficient to prevent 
climbing one flight of stairs or walking one block without 
stopping; ventilatory impairment of severe degree confirmed 
by pulmonary function tests with marked impairment of health.  
A 100 percent rating was warranted where the disorder was 
pronounced; intractable and totally incapacitating; with 
dyspnea at rest, or marked dyspnea and cyanosis on mild 
exertion; severity of emphysema confirmed by chest x-rays and 
pulmonary function tests.

Under the revised rating criteria, 38 C.F.R. § 4.97, 
Diagnostic Code 6604, in effect from October 7, 1996, chronic 
obstructive pulmonary disease is rated, primarily, according 
to the degree of impairment shown on pulmonary function 
testing.  A 10 percent rating is warranted where pulmonary 
function testing reveals that FEV-1 is 71 to 80 percent of 
predicted; FEV-1/FVC is 71 to 80 percent of predicted; or 
where DLCO (SB) is 66 to 80 percent of predicted.  A 30 
percent rating is warranted where pulmonary function testing 
reveals that FEV-1 is 56 to 70 percent of predicted; FEV-
1/FVC is 56 to 70 percent of predicted; or where DLCO (SB) is 
56 to 65 percent of predicted.  A 60 percent rating is 
warranted where pulmonary function testing reveals that FEV-1 
is 40 to 55 percent of predicted; FEV-1/FVC is 40 to 55 
percent of predicted; where DLCO (SB) is 40 to 55 percent of 
predicted  or maximum exercise capacity is 15 to 20 ml/kg/min 
oxygen consumption.  

A 100 percent rating is warranted where pulmonary function 
testing reveals that FEV-1 is less than 40 percent of 
predicted; FEV-1/FVC is less than 40 percent of predicted; 
where DLCO (SB) is 40 percent of predicted; where maximum 
exercise capacity is less than 15ml/kg/min oxygen 
consumption; where there is cor pulmonale (right heart 
failure); where there is right ventricular hypertrophy; where 
there is pulmonary hypertension; (shown by echo or cardiac 
catheterization); where there are episodes of acute 
respiratory failure; or where outpatient oxygen therapy is 
required.

The report of a general medical examination conducted by the 
VA in August 1992 shows that the veteran stated that he was 
having increasing problems with dyspnea on exertion.  He said 
that he quit smoking one year earlier and had only a 20-pack-
year history.  He said that he developed dyspnea after 
climbing one flight of stairs.  On examination, his 
cardiovascular system had a regular rate without a murmur or 
gallop.  The respiratory system had decreased breath sounds 
bilaterally.  On pulmonary function testing FEV-1 was 46 
percent of predicted, FEV-1/FVC was 54 percent of predicted, 
and DLCO was 63 percent of predicted.  

On a VA respiratory examination in January 1996, the veteran 
had a history of COPD and reported complaints of shortness of 
breath; however, upon inquiry, he said that he became short 
of breath when carrying something up stairs like a basket of 
clothes.  On a flat surface, he had good tolerance for about 
two or three blocks.  He could walk that far without getting 
short of breath.  He denied having any orthopnea, recent 
cough or any other problems.  Pulmonary function testing 
reportedly revealed that the FEV-1/FVC ratio was 47 percent 
of predicted.  DLCO was 49 percent of predicted.  The veteran 
used three inhalers and was not on any other medications.  On 
examination, he did not appear to be in any acute distress.  
The chest was clear to auscultation without any added sounds.  
The assessment was moderate COPD with impaired diffusion 
capacity.  

The report of a respiratory examination conducted by the VA 
in May 1998 shows that the veteran said that he had shortness 
of breath which had been aggravated since his last 
examination.  He said that he could walk a mile on flat 
ground and walk up a flight of stairs, but would probably 
have to stop every fifteen minutes.  He said that he had a 
chronic cough, particularly at night and in the morning, and 
that it produced yellowish and whitish sputum.  He said that 
this had increased during the previous week.  He had never 
noted any hemoptysis.  He had no chest pain, no swelling of 
the feet, and no other symptoms.  His medications included 
albuterol, Atrovent, Azmacort, and Serevent.  The examiner 
reviewed the veterans medical records and noted that he had 
last been seen in November 1997 for a checkup of his COPD.  
At that time the lungs were clear and his heart had a regular 
rate and rhythm.  The veteran said that he had to cut down 
much of his work in his farming.  He said that he had to walk 
a considerable amount, and got increased shortness of breath.  
He reported that he recently purchased a riding mower because 
he could no longer mow the yard.  He also said that he was 
able to perform some work at home. 

The report of a pulmonary function test conducted by the VA 
in June 1998 shows that FEV-1 was 43 percent of predicted, 
FEV-1/FVC was 49 percent of predicted, and DLCO was 50 
percent of predicted.  

An addendum dated in July 1998 shows that the final 
interpretation of pulmonary functions tests was that the 
veteran had severe obstructive lung disease with no 
improvement after bronchodilators.  The FEV-1 was unchanged 
from January 1996 with lung volume showing air trapping.  
Diffusion was moderately to severely reduced.  This confirmed 
the previous diagnosis of chronic obstructive pulmonary 
disease which had remained stable since 1996.  

The veteran testified during the October 1998 hearing before 
the undersigned member of the Board at the RO in that the 
chronic obstructive pulmonary disease caused him to have 
trouble breathing, and that he was at the point were he was 
just about ready to have to use oxygen.  He said that he had 
a hard time breathing when doing any exercise at all, and 
that he restricted his activities such as climbing steps and 
ladders.  He also stated that he believed that he had lost 
income because he sometimes had to stay away from the fields 
at his farm.  He said that he continued to work as a farm 
manager, but that he had cut back from managing 20 farms to 
managing only 15. 

After considering all the evidence, the Board finds that the 
veterans service-connected respiratory disorder is no more 
than severe in degree as contemplated by the currently 
assigned rating.  Manifestations reflective of a pronounced 
or totally incapacitating disorder, such as dyspnea at rest, 
or marked dyspnea and cyanosis (bluish discoloration of the 
skin) on mild exertion are not demonstrated.  

Further, under the revised rating criteria, the disorder has 
not resulted in pulmonary function tests results with FEV-1 
of less than 40 percent of predicted; FEV-1/FVC of less than 
40 percent of predicted; DLCO (SB) of 40 percent of 
predicted; or a maximum exercise capacity of less than 
15ml/kg/min oxygen consumption.  The disorder also has not 
resulted in cor pulmonale (right heart failure); right 
ventricular hypertrophy; pulmonary hypertension; (shown by 
echo or cardiac catheterization); episodes of acute 
respiratory failure; or outpatient oxygen therapy.  Rather, 
the pulmonary testing has consistently shown results that do 
not exceed the ranges contemplated for the currently assigned 
60 percent rating on the various respiratory functions.  

Accordingly, the Board concludes that the criteria for a 
disability rating higher than 60 percent for COPD are not met 
under either the old or the new rating criteria.  The 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (1998) have been considered.  
In particular, the record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards.  38 C.F.R. § 3.321(b)(1)(1998).  Although the 
veteran has testified that he manages a smaller number of 
farms, the current 60 percent schedular rating is 
commensurate with reduced industrial impairment.  The 
veterans disability has not resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  He has not been hospitalized for this 
disorder.  According to the most recent VA examination, he 
was been stable in recent years.  

Under these circumstances, the Board finds that the veteran 
has not demonstrated marked interference with employment or 
repeated hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The veteran, of course, may reopen his 
claim at any time should he become further disabled such as 
to the extent that oxygen therapy is required.  


ORDER

Service connection for blurred vision is denied.

Service connection for gout is denied.

An increased disability rating for chronic obstructive 
pulmonary disease, currently rated as 60 percent disabling, 
is denied.



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
